Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered November 29, 1999, convicting defendant, after a jury trial, of murder in the second degree and conspiracy in the second degree, and sentencing him to concurrent terms of 22 years to life and 5 to 15 years, respectively, unanimously affirmed.
The court properly declined to submit to the jury the issue of whether the People’s main witness on the murder, kidnapping, and attempted rape charges was an accomplice in fact since there was no evidence that she had the requisite intent to commit any offense (see People v Santana, 82 AD2d 784 [1981], affd 55 NY2d 673 [1981]). In any event, were we to find that the court should have given an accomplice in fact charge, we would find the error to be harmless (see e.g. People v Crespo, 308 AD2d 383 [2003], lv denied 1 NY3d 596 [2004]).
The court properly denied defendant’s motion to sever the narcotics conspiracy count from the murder, kidnapping and attempted rape counts. The counts were properly joined because the drug-related evidence provided the motive for the acts of violence (see People v Jones, 224 AD2d 334, 335 [1996], lv denied *54188 NY2d 937 [1996]). Moreover, the murder and attempted rape were actually charged in the indictment as overt acts in furtherance of the conspiracy. Accordingly, there was no basis for a severance (see People v Bongarzone, 69 NY2d 892, 895 [1987]).
During its main charge to the jury, the court gave a circumstantial evidence charge after defining intentional murder. During deliberations, the jury twice requested the definition of intentional murder. The court properly declined to reread the circumstantial evidence charge, because it had no reason to “go beyond the jury’s request” (People v Almodovar, 62 NY2d 126, 132 [1984]; see also People v Allen, 69 NY2d 915 [1987]). Concur — Saxe, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.